DETAILED ACTION
	This action is responsive to the following communication: the amendment filed 9/29/2020.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 19, 21, 22, 24, and 25 are cancelled; 1-18, 20, and 23 are pending.  

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 9/29/2020 and 6/15/2021 has been considered by the examiner.
	

Allowable Subject Matter
Claim(s) 1-18, 20, and 23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in 
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely adjust a state count of each of the plurality of word lines based on the word line strengths, and adjust a program parameter of each of the plurality of word lines to decrease a program time variation between the plurality of word lines.
With respect to independent claim 15 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely adjusting a state count of each of the plurality of word lines based on the word line strengths; and adjusting a program parameter of each of the plurality of word lines to decrease a program time variation between the plurality of word lines.
With respect to independent claim 23, the prior art fails to teach or suggest the claimed limitations, namely adjusting, by word line group, a state count of word lines of each of the plurality of word line groups based on the word line strengths of the word lines; and adjusting, by word line group, a program parameter of the word lines of each of the plurality of word line groups to decrease a program time variation between the word lines of plurality of word line groups.
The allowable claims are supported in at least figs. 2-3 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824